Citation Nr: 0314334	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin rash due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to October 
1971 and December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that it 
was necessary to afford the veteran a VA examination and 
obtain a medical opinion on the identity and etiology of the 
claimed disability in order to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (2002).  Accordingly, the Board 
afforded the veteran a VA examination in May 2003 and 
obtained a report on the examination results.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit invalidated the Board's new duty to 
assist regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  
Therefore, it is apparent that the Board must remand the 
veteran's claim to the RO for review concerning the new 
evidence obtained by the Board and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the October 2002 SSOC.  

The Boards notes that the May 2003 VA examination report is 
inadequate.  The Board's February 2003 development memorandum 
specifically requested that the VA examiner provide a medical 
opinion as to whether any skin disorder is at least as likely 
as not attributable to an "undiagnosed illness" and whether 
any skin disorder is at least as likely as not etiologically 
related to any incident of military service-to include 
service in Southwest Asia during the Persian Gulf War.  The 
Board also instructed that the VA examiner must be provided 
with the claims folder for review in conjunction with the 
examination.  Although the VA examiner provided a thorough 
examination, he did not produce a medical opinion on the 
etiology of any skin disorders found on examination and he 
was not provided with the claims file.  The RO should provide 
the claims file to the respective examiner, or other examiner 
if he is not available, for a review and a medical opinion.  

Consistent with the new duty to assist regulations, the Board 
also finds that the veteran should be advised further as to 
the laws and regulations under the VCAA and of the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The RO should transmit a letter 
to the veteran advising him of this information, and afford 
him the opportunity to respond in accordance with the notice 
and time limitations set forth in 38 U.S.C.A. § 5103 (West 
2002).    

Accordingly, this case is REMANDED for the following action:

1.  The claims file should be provided to 
L. P., M.D. of Louis A. Johnson VA 
Medical Center (105 Doctors Drive, 
Bridgeport, West Virginia) for review of 
the claims file and clarification as to 
whether, in his opinion, any skin 
disorders found on the examination he 
conducted on May 13, 2003, were at least 
as likely as not attributable to an 
"undiagnosed" illness, and whether any 
such skin disorders were at least as 
likely as not etiologically related to 
any incident of military service-to 
include service in Southwest Asia during 
the Persian Gulf War.  

If Dr. P. is not available, then please 
send the claims file to a dermatologist 
for review and an opinion as to whether 
any skin disorders found on the 
examination Dr. P. conducted on May 13, 
2003, were at least as likely as not 
attributable to an "undiagnosed" 
illness, and whether any such skin 
disorders were at least as likely as not 
etiologically related to any incident of 
military service-to include service in 
Southwest Asia during the Persian Gulf 
War.  

2.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  This action 
should include written notice to the 
veteran and his representative of the 
provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claim pursuant to Quartuccio.  The veteran 
and his representative should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.     

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


